Order entered January 14, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-01442-CV

                              CAPITAL ONE, N.A., Appellant

                                              V.

                            STANLEY C. HADDOCK, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 08-13162

                                          ORDER
       By postcard dated December 9, 2014, we notified Court Reporter Renee Drake that the

reporter’s record in this case was overdue. We directed Ms. Drake to file the reporter’s record

within thirty days. To date, Ms. Drake has not responded. Appellant’s docketing statement shows

appellant requested the reporter’s record on November 6, 2014, and states that payment

arrangements were made.

       Accordingly, we ORDER Court Reporter Renee Drake to file the reporter’s record

within THIRTY DAYS of the date of this Order.

                                                     /s/   CRAIG STODDART
                                                           JUSTICE